Citation Nr: 0908732	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hand disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to March 
1974, with additional active duty for training (ACDUTRA) from 
May 1971 to October 1971.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).


FINDINGS OF FACT

1.  The veteran's service treatment records show no reports 
of or a diagnosis of tinnitus in service.

2.  The veteran has a current diagnosis of tinnitus.

3.  The evidence of record does not relate the veteran's 
tinnitus to his military service.

4.  An October 2003 Board decision denied service connection 
for a bilateral hand disorder.

5.  The additional evidence received since the time of the 
final October 2003 Board decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a bilateral hand disorder.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral hand disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in July 2004 
and April 2008 satisfied the duty to notify provisions with 
respect to the claim for service connection for tinnitus.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was notified of the regulations pertinent to claims 
to reopen based on the submission of new and material 
evidence, and of the specific evidence required to reopen in 
a letter dated in April 2008, followed by readjudication in a 
supplemental statement of the case dated in December 2008.  
See Kent v. Nicholson, 20 Vet. App 1 (2006).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in March 2006 and April 2008 letters.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding 
that although notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____ (U.S. 
Jun. 16, 2008) (No. 07-1209); Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in with respect to 
his tinnitus claim in November 2008.  38 C.F.R. § 3.159(c) 
(4).  Although a VA examination was not conducted with 
respect to the veteran's claim to reopen the issue of 
entitlement to service connection for a bilateral hand 
disorder, VA is not required to obtain an examination for a 
claim to reopen a finally decided decision.  See 38 C.F.R. § 
3.159(c).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service Connection Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service treatment records, to include the 
October 1971 separation examination following his period of 
ACDUTRA and the March 1974 separation examination following 
his period of active duty, note no reports of, or diagnosis 
of, tinnitus.  Subsequent to service, the veteran indicated 
in his June 2004 claim that he experienced tinnitus.  During 
his November 2008 VA examination, the veteran reported that 
he had experienced progressively worsening bilateral tinnitus 
for the last 10 years.  He stated that in service, he was 
exposed to 105mm Howitzer guns, but used hearing protection; 
he also noted that he had a 30 year postservice history of 
working in automobile paint and body shops.  

As noted in the April 2008 Remand, the veteran is considered 
to have a current diagnosis of tinnitus; for VA purposes, 
tinnitus has been specifically found to be a disorder with 
symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
However, despite evidence of a current disorder and the 
veteran's claimed inservice acoustic trauma, the evidence of 
record does not show that the veteran's tinnitus is related 
to service.  The VA examiner noted that his review of the 
record, in conjunction with the history of inservice noise 
exposure provided by the veteran, did not provide sufficient 
grounds to suggest that tinnitus was incurred during active 
service.  Thus, the examiner concluded that it was less 
likely than not that the veteran's current tinnitus was 
related to his military service.  

There are no other objective medical opinions of record which 
speak to the issue.  Moreover, the lack of continuity of 
symptomatology between the veteran's service separation in 
1974 and his initial objective diagnosis of tinnitus in 2008 
weighs against his claim; indeed, even the veteran stated at 
the November 2008 VA audio examination that his tinnitus 
first manifested in 1998, 24 years subsequent to service 
separation.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991); see, c.f., Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  While the veteran is competent to report 
his symptomatology with respect to his tinnitus, he is not 
competent to make medical diagnoses, or opine as to their 
etiologies, as he does not have the medical training and 
expertise to do so.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, service connection for 
tinnitus is not warranted.

Because the evidence of record does not relate the veteran's 
tinnitus to his military service, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

New and Material Claim

The veteran's August 2001 original claim was simply for a 
bilateral hand disorder, and his November 2003 claim to 
reopen insisted that this condition was a residual of a cold 
injury in service.  Thus, the veteran is essentially claiming 
two etiological theories for the same disability, a bilateral 
hand disorder.  A claim for the same disability premised on 
two separate and distinct theories is the same claim, not a 
new claim.  Compare Ashford v. Brown, 10 Vet. App. 120 
(1997), with Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), 
and Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Thus, 
the veteran's November 2003 claim must be considered as one 
to reopen.

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection for a bilateral hand disorder was denied 
in an October 2003 Board decision.  The veteran was notified 
of the decision that same month, and did not appeal; that 
decision is final.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 3.104.  
The matter under consideration in this case at that time was 
whether the veteran had a currently diagnosed left hand 
disorder or right hand disorder.  In order for the veteran's 
claim to be reopened, evidence must have been presented or 
secured since the October 2003 Board decision which is 
relevant to, and probative of, this matter.

The evidence of record at the time of the October 2003 Board 
decision included the veteran's service treatment records, 
private medical records dated from May 1987 to June 1987, and 
VA outpatient treatment records dated from May 1991 to 
November 2001.  The additional evidence added to the record 
since the October 2003 Board decision, relevant to the 
veteran's claim to reopen, includes VA outpatient treatment 
records dated from December 2001 to March 2005.  

When the Board denied the veteran's claim for entitlement to 
service connection for a bilateral hand disorder in October 
2003, there was no evidence that the veteran had a currently 
diagnosed left hand disorder or right hand disorder, and this 
continues to be the case.  A March 2004 VA outpatient 
treatment visit demonstrated that the veteran's bilateral 
upper extremities had normal capillary refill of 2+.  An 
August 2004 VA outpatient treatment record reveled that the 
veteran's subjective reports of a 1 to 2 year history of 
bilateral hand neuropathic symptoms, and a March 2005 VA 
outpatient treatment record noted that the veteran had a 
subjective 3 day history of paresthesias of his left fingers.  
Although the latter two records both contain a subjective 
description of symptoms, none of the newly submitted evidence 
reflects a diagnosed disorder of the right hand or of the 
left hand.  It would be error for the Board to presume that 
the subjectively reported symptoms constituted a diagnosed 
disorder of either hand.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Moreover, while the veteran may report 
his subjective symptoms, he lacks the competency to self-
diagnose.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
see also Espiritu, 2 Vet. App. at 494-95.   

Moreover, the RO's April 2008 letter to the veteran indicated 
that the veteran could reopen his claim if he submitted 
evidence of a cold injury in service.  However, the new 
evidence does not show an objectively documented cold injury 
in service.  

Accordingly, although the evidence submitted since the 
November 2003 Board decision is "new," as it had not been 
previously considered by VA, it is not "material," as it 
does not raise the reasonable possibility of substantiating 
the veteran's claim.  Accordingly, the issue of entitlement 
to service connection for a bilateral hand disorder is not 
reopened.


ORDER

Service connection for tinnitus is denied. 

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a bilateral hand disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


